DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 contains the following: “wherein the analysis circuitry further to”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-20, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shellenberg et al (“An Inside Job: Remote Power Analysis Attacks on FPGAs”).

Regarding Claim 1:
Schellenberg teaches a power analysis side-channel attack vulnerability assessment system, comprising (page 1113 section III, demonstration of side-channel attack on cryptographic implementation using AES module and target platform comprising sensors; page 1111 section I, side-channel analysis attack includes differential power analysis attack): 
a configurable field-programmable gate array (FPGA) that includes (page 1113 section III B, target platform comprising side-channel evaluation platform SAKURA-G, featuring dual Spartan-6 FPGAs): 
power distribution network circuitry (page 1112 section II B, Fig. 1, Power Distribution Network of FPGA; every modern IC is supplied by power through complex PDN that starts at printed circuit board and spans to individual logic gates in the IC); 
emulated hardware device circuitry operably coupled to the power delivery bus circuitry (page 1113-1114 section III A-B, AES cryptographic module as targeted cryptographic core, implemented in main FPGA and ran at 24 MHz); 
memory circuitry (page 1114 section III B, internal Block RAM); and 
power monitoring circuitry operably coupled to the power delivery bus circuitry and physically coupled to the substrate, the monitoring circuitry to (page 1114 section III B, Fig. 5, when AES module sends out ciphertext, voltage data from sensors on workstation received by utilizing Chipscope Integrated Logic Analyzer, shown embedded in FPGA): 
monitor one or more power delivery parameters to the emulated hardware device circuitry contemporaneous with performance of a sequence of operations by the emulated hardware device circuitry (page 1114 section III B, Fig. 5, when AES module sends out ciphertext, voltage data from sensors on workstation received by utilizing Chipscope Integrated Logic Analyzer, shown embedded in FPGA; page 1113 section III A, AES module performing multiple operations including XOR, ShiftRows, MixColumn, and AddRoundKey); 
(page 1114 section III B, Fig. 5, when AES module sends out ciphertext, voltage data from sensors on workstation received by utilizing Chipscope Integrated Logic Analyzer, shown embedded in FPGA); 
store data representative of the one or more power delivery parameters in the memory circuitry (page 1114 section III B, Fig. 5, sensor values first stored in internal Block RAM and then read out using JTAG interface); and 
a host device communicatively coupleable to the configurable field-programmable gate array, the host device including analysis circuitry to (page 1114 Fig. 5, Sakura-G Board connected to measurement PC): 
receive at least a portion of the stored data representative of the one or more power delivery parameters to the emulated hardware device circuitry (page 1114 section III B, Fig. 5, sensor values first stored in internal Block RAM and then read out using JTAG interface; voltage data read out to measurement PC); and 
using the received data representative of the one or more power delivery parameters to the emulated hardware device circuitry, generate an output indicative of a vulnerability of the emulated hardware device circuitry to a power analysis side-channel attack (page 1115 section IV, experimental results showing successful Correlation Power Analysis attack on AES module using traces measured by internal sensor; page 1115 section IV A, Fig. 8, depiction of results using oscilloscope and internal sensor; results therefore show output indicative of vulnerability of FPGA configuration to power analysis side-channel attack).

Regarding Claim 2:
Schellenberg teaches the system of claim 1.  In addition, Schellenberg teaches wherein the monitoring circuitry comprises one or more time-to-digital converter (TDC) circuits (page 1112-1113 section II C, Fig. 2-3, realization of suitable custom sensor using reconfigurable logic by an implementation using FPGA fabric to sense variation in supply voltage, based on the concept of measuring the propagation time of a signal with Time-to-Digital Converters; EXAMINER’S NOTE: compare Schellenberg Fig. 2 with instant application Fig. 3A-3B), each of the plurality of TDC circuits including a plurality delay buffer circuits configurable by the host device to provide an initial delay window containing a serially coupled, first portion, of the plurality of delay buffer circuits (page 1112-1113 section II C, Fig. 2-3, TDC sensor comprising delay line in which a clock signal propagates through a chain of buffers; as per Fig. 2, TDC sensor comprises initial delay series buffers and observable delay line buffers; in FPGA, initial delay based on elements with less area overhead but higher delay, such as look up tables (LUT) and latch elements) and a configurable observation window containing a serially coupled, second portion, of the plurality of delay buffer circuits (page 1112-1113 section II C, Fig. 2-3, TDC sensor comprising delay line in which a clock signal propagates through a chain of buffers; as per Fig. 2, TDC sensor comprises initial delay series buffers and observable delay line buffers; observable part implemented using carry-chain primitives).

Regarding Claim 3:
Schellenberg teaches the system of claim 2.  In addition, Schellenberg teaches: 
wherein the monitoring circuitry comprises: 
monitor clock circuitry (page 1112-1113 section II C, Fig. 2-3, TDC sensor comprising clock signal connected to start of delay line and monitoring latches); and 
wherein the configurable observation window further includes: 
the serially coupled second portion of the plurality of delay buffer circuits (page 1112-1113 section II C, Fig. 2-3, TDC sensor comprising delay line in which a clock signal propagates through a chain of buffers; as per Fig. 2, TDC sensor comprises initial delay series buffers and observable delay line buffers; observable part implemented using carry-chain primitives); 
a plurality of clocked flip-flop circuits, each of the plurality of clocked flip-flop circuits including an input coupled to an output of a respective one of the delay buffer circuits included in the serially coupled second portion of the plurality of delay buffer circuits (page 1112-1113 section II C, Fig. 2-3, delay line tapped by adding latches between buffers; latches enabled with same clock signal connected to start of delay line (a clock-enabled latch, i.e. “flip-flop”)); 
each of the plurality of clocked flip-flop circuits including a clocking input coupled to the monitor clock circuity (page 1112-1113 section II C, Fig. 2-3, latches enabled with same clock signal connected to start of delay line); and 
wherein the plurality of clocked flip-flops provide an output that includes a binary sequence indicative of the one or more power delivery parameters to the emulated hardware device circuitry (page 1113 section II C, Fig. 2-3, TDC output register produces numeric output, reduced to 6 bits of data).

Regarding Claim 4:
Schellenberg teaches the system of claim 3.  In addition, Schellenberg teaches wherein the plurality of clocked flip-flops provide an output that includes a binary sequence indicative of a voltage supplied to the emulated hardware device circuitry based on the voltage on the power distribution network circuitry (page 1112-1113 section II C, Fig. 2-3, TDC output register produces numeric output, reduced to 6 bits of data; delay of buffers depends on supply voltage, so buffers can be monitored as surrogate of voltage; TDC sensor measures variation in supply voltage).

Regarding Claim 5:

generate emulated hardware device power consumption information using the emulated hardware device voltage (page 1115 section III D-section IV, experimental data captured for oscilloscope measurement and traces measured by internal sensor); and 
correlate the emulated hardware device power consumption information with code executed by the emulated hardware device circuitry to provide the output indicative of a vulnerability of the emulated hardware device circuitry to a power analysis side-channel attack (page 1115 section IV, execution of Correlation Power Analysis used to predict bits of key hypothesis; attack ran on all bits of the state, taken just before AES module SubBytes operation at the last round; page 1115 section IV A, results using oscilloscope as well as internal sensor show maximum correlation for correct key hypothesis, i.e. “output indicative of a vulnerability”).

Regarding Claim 6:
Schellenberg teaches the system of claim 1.  In addition, Schellenberg teaches wherein the host device further comprises configuration circuitry to configure FPGA circuitry to provide the emulated hardware device circuitry (page 1112 section II A, sensor based on reconfigurable logic implemented on existing FPGA fabric; page 1114 section III B, AES encryption module implemented in FPGA).

Regarding Claim 7:
Schellenberg teaches the system of claim 1.  In addition, Schellenberg teaches wherein the power distribution network circuitry, the emulated hardware device circuitry, and the power monitoring circuitry are physically and operably coupled to a common FPGA substrate (page 1113-1114 Section III B, Fig. 5, SAKURA-G side-channel evaluation platform comprising main and control FPGA; AES encryption module, Chipscope Integrated Logic Analyzer, and Trojan Sensor implemented in main FPGA; page 1112 section II B, Fig. 1, Power Distribution Network of FPGA; every modern IC is supplied by power through complex PDN that starts at printed circuit board and spans to individual logic gates in the IC).

Regarding Claim 8:
This is a broader method claim corresponding to the system of claim 1, and is therefore rejected for corresponding reasons.

Regarding Claim 9:
Schellenberg teaches the method of claim 8.  In addition, Schellenberg teaches wherein generating, by the power monitoring circuitry, output data representative of the one or more power delivery parameters to the emulated hardware device circuitry further comprises: 
generating, by time-to-digital converter circuitry (page 1112-1113 section II C, Fig. 2-3, realization of suitable custom sensor using reconfigurable logic by an implementation using FPGA fabric to sense variation in supply voltage, based on the concept of measuring the propagation time of a signal with Time-to-Digital Converters; EXAMINER’S NOTE: compare Schellenberg Fig. 2 with instant application Fig. 3A-3B), output data that includes a binary sequence indicative of a voltage to the hardware device emulation circuitry based on the voltage on power distribution network circuitry operably coupled to both the power monitoring circuitry and the emulated hardware device circuitry (page 1113 section II C, Fig. 2-3, TDC output register produces numeric output, reduced to 6 bits of data; page 1112 section II B, Fig. 1, Power Distribution Network of FPGA; every modern IC is supplied by power through complex PDN that starts at printed circuit board and spans to individual logic gates in the IC).

Regarding Claim 11:
Schellenberg teaches the method of claim 8.  In addition, Schellenberg teaches wherein monitoring the one or more power delivery parameters to the hardware device emulation circuitry contemporaneous with the execution of code by the emulated hardware device circuitry further comprises: 
monitoring a supply voltage to the emulated hardware device circuitry contemporaneous with the execution of code by the emulated hardware device circuitry (page 1115 section III D-section IV, experimental data captured for oscilloscope measurement and traces measured by internal sensor; page 1115 section IV, execution of Correlation Power Analysis used to predict bits of key hypothesis; attack ran on all bits of the state, taken just before AES module SubBytes operation at the last round; page 1115 section IV A, results using oscilloscope as well as internal sensor show maximum correlation for correct key hypothesis, i.e. “output indicative of a vulnerability”).

Regarding Claim 12:
Schellenberg teaches the method of claim 11.  In addition, Schellenberg teaches the method, further comprising: 
generating, by a host device communicatively coupled to the power monitoring circuitry, emulated hardware device power consumption information using the emulated hardware device voltage (page 1115 section III D-section IV, experimental data captured for oscilloscope measurement and traces measured by internal sensor); and 
correlating, by the host device, the emulated hardware device power consumption information with code executed by the emulated hardware device circuitry to provide the output indicative of a vulnerability of the emulated hardware device circuitry to a power analysis side- channel attack (page 1115 section IV, execution of Correlation Power Analysis used to predict bits of key hypothesis; attack ran on all bits of the state, taken just before AES module SubBytes operation at the last round; page 1115 section IV A, results using oscilloscope as well as internal sensor show maximum correlation for correct key hypothesis, i.e. “output indicative of a vulnerability”).

Regarding Claim 13:
Schellenberg teaches the method of claim 8.  In addition, Schellenberg teaches wherein monitoring, via power monitoring circuitry coupled to emulated hardware device circuitry, one or more power delivery parameters to the emulated hardware device circuitry contemporaneous with execution of code by the hardware device emulation circuitry further comprises: 
monitoring, via a first portion of field programmable gate array circuitry configured to provide power monitoring circuitry, one or more power delivery parameters to a second portion of the FPGA circuitry configured to provide the emulated hardware device circuitry contemporaneous with execution of code by the hardware device emulation circuitry (page 1113-1114 Section III B, Fig. 5, SAKURA-G side-channel evaluation platform comprising main and control FPGA; AES encryption module, Chipscope Integrated Logic Analyzer, and Trojan Sensor (i.e. “internal sensor”) implemented in main FPGA; page 1112 section II B, Fig. 1, Power Distribution Network of FPGA; every modern IC is supplied by power through complex PDN that starts at printed circuit board and spans to individual logic gates in the IC; page 1115 section III D-section IV, experimental data captured for oscilloscope measurement and traces measured by internal sensor).

Regarding Claim 14:
This is a broader system claim incorporating generic placeholder language, i.e. “means for…”, corresponding to the system of claim 1, and is therefore rejected for corresponding reasons.

Regarding Claim 15:
Schellenberg teaches the system of claim 14.  In addition, Schellenberg teaches wherein the means for generating the output data representative of the one or more power delivery parameters to the emulated hardware device circuitry further comprises: 
means for generating output data that includes a binary sequence indicative of a voltage to the hardware device emulation circuitry using the voltage supplied on power distribution network circuitry (page 1112-1113 section II C, Fig. 2-3, realization of suitable custom sensor using reconfigurable logic by an implementation using FPGA fabric to sense variation in supply voltage, based on the concept of measuring the propagation time of a signal with Time-to-Digital Converters; page 1113 section II C, Fig. 2-3, TDC output register produces numeric output, reduced to 6 bits of data; page 1112 section II B, Fig. 1, Power Distribution Network of FPGA; every modern IC is supplied by power through complex PDN that starts at printed circuit board and spans to individual logic gates in the IC).

Regarding Claim 16:
Schellenberg teaches the system of claim 15.  In addition, Schellenberg teaches wherein the means for generating the output data that includes the binary sequence indicative of the voltage to the hardware device emulation circuitry further comprises: 
means for sampling a clock propagation delay, wherein the voltage on the power distribution network circuitry affects the clock propagation delay (page 1112-1113 section II C, Fig. 2-3, TDC sensor comprising delay line in which a clock signal propagates through a chain of buffers; as per Fig. 2, TDC sensor comprises initial delay series buffers and observable delay line buffers; observable part implemented using carry-chain primitives; delay line tapped by adding latches between buffers; latches enabled with same clock signal connected to start of delay line (i.e. flip-flops)); and 
(page 1113 section II C, Fig. 2-3, TDC output register produces numeric output, reduced to 6 bits of data; page 1112 section II B, Fig. 1, Power Distribution Network of FPGA; every modern IC is supplied by power through complex PDN that starts at printed circuit board and spans to individual logic gates in the IC).

Regarding Claim 17:
Schellenberg teaches the system of claim 14.  In addition, Schellenberg teaches wherein the means for monitoring the one or more power delivery parameters to the emulated hardware device circuitry contemporaneous with the execution of code by the emulated hardware device circuitry further comprises: 
means for monitoring a supply voltage to the emulated hardware device circuitry contemporaneous with the execution of code by the emulated hardware device circuitry (page 1115 section III D-section IV, experimental data captured for oscilloscope measurement and traces measured by internal sensor; page 1115 section IV, execution of Correlation Power Analysis used to predict bits of key hypothesis; attack ran on all bits of the state, taken just before AES module SubBytes operation at the last round; page 1115 section IV A, results using oscilloscope as well as internal sensor show maximum correlation for correct key hypothesis, i.e. “output indicative of a vulnerability”).

Regarding Claim 18:
Schellenberg teaches the system of claim 17, further comprising: 
(page 1115 section III D-section IV, experimental data captured for oscilloscope measurement and traces measured by internal sensor); and 
means for correlating the emulated hardware device power consumption information with code executed by the emulated hardware device circuitry to provide the output indicative of a vulnerability of the emulated hardware device circuitry to a power analysis side-channel attack (page 1115 section IV, execution of Correlation Power Analysis used to predict bits of key hypothesis; attack ran on all bits of the state, taken just before AES module SubBytes operation at the last round; page 1115 section IV A, results using oscilloscope as well as internal sensor show maximum correlation for correct key hypothesis, i.e. “output indicative of a vulnerability”).

Regarding Claim 19:
Schellenberg teaches a non-transitory storage device that includes instructions that, when executed by a host device communicatively coupled to field programmable gate array (FPGA) circuitry (page 1113 section III, demonstration of side-channel attack on cryptographic implementation using AES module and target platform comprising sensors; page 1111 section I, side-channel analysis attack includes differential power analysis attack; page 1113 section III B, target platform comprising side-channel evaluation platform SAKURA-G, featuring dual Spartan-6 FPGAs), cause the host device to: 
configure a first portion of the FPGA circuitry to provide emulated hardware device circuitry and a second portion of the FPGA circuitry to provide power monitoring circuitry (page 1112 section II A, sensor based on reconfigurable logic implemented on existing FPGA fabric; page 1114 section III B, AES encryption module implemented in FPGA; page 1113-1114 section III A-B, AES cryptographic module as targeted cryptographic core, implemented in main FPGA and ran at 24 MHz; when AES module sends out ciphertext, voltage data from sensors on workstation received by utilizing Chipscope Integrated Logic Analyzer, shown embedded in FPGA); 
cause the power monitoring circuitry to monitor one or more power delivery parameters to the emulated hardware device circuitry contemporaneous with execution of code by the hardware device emulation circuitry (page 1114 section III B, Fig. 5, when AES module sends out ciphertext, voltage data from sensors on workstation received by utilizing Chipscope Integrated Logic Analyzer, shown embedded in FPGA; page 1113 section III A, AES module performing multiple operations including XOR, ShiftRows, MixColumn, and AddRoundKey); 
cause the power monitoring circuitry to generate output data representative of the one or more power delivery parameters to the emulated hardware device circuitry (page 1114 section III B, Fig. 5, when AES module sends out ciphertext, voltage data from sensors on workstation received by utilizing Chipscope Integrated Logic Analyzer, shown embedded in FPGA); 
cause the power monitoring circuitry to store the data representative of the one or more power delivery parameters to the emulated hardware device circuitry in memory circuitry communicatively coupled to the power monitoring circuitry (page 1114 section III B, Fig. 5, sensor values first stored in internal Block RAM and then read out using JTAG interface); and 
transfer at least a portion of the stored data representative of the one or more power delivery parameters to the hardware device emulation circuitry from the memory circuitry to analysis circuitry (page 1114 section III B, Fig. 5, sensor values first stored in internal Block RAM and then read out using JTAG interface; voltage data read out to measurement PC); and 
cause the analysis circuitry to generate an output indicative of a vulnerability of the emulated hardware device circuitry to a power side-channel attack using the received data representative of the one or more power delivery parameters to the emulated hardware device circuitry (page 1115 section IV, experimental results showing successful Correlation Power Analysis attack on AES module using traces measured by internal sensor; page 1115 section IV A, Fig. 8, depiction of results using oscilloscope and internal sensor; results therefore show output indicative of vulnerability of FPGA configuration to power analysis side-channel attack).

Regarding Claim 20:
Schellenberg teaches the non-transitory storage device of claim 19.  In addition, Schellenberg teaches wherein the instructions that cause the power monitoring circuitry to generate output data representative of the one or more power delivery parameters to the emulated hardware device circuitry further cause the host device to: 
cause time-to-digital converter circuitry (page 1112-1113 section II C, Fig. 2-3, realization of suitable custom sensor using reconfigurable logic by an implementation using FPGA fabric to sense variation in supply voltage, based on the concept of measuring the propagation time of a signal with Time-to-Digital Converters; EXAMINER’S NOTE: compare Schellenberg Fig. 2 with instant application Fig. 3A-3B) to generate output data that includes a binary sequence indicative of a voltage to the emulated hardware device circuitry based on a voltage on power distribution network circuitry operably coupled to both the power monitoring circuitry and the emulated hardware device circuitry (page 1113 section II C, Fig. 2-3, TDC output register produces numeric output, reduced to 6 bits of data; page 1112 section II B, Fig. 1, Power Distribution Network of FPGA; every modern IC is supplied by power through complex PDN that starts at printed circuit board and spans to individual logic gates in the IC).

Regarding Claim 22:
Schellenberg teaches the non-transitory storage device of claim 19.  In addition, Schellenberg teaches wherein the instructions that cause the time-to-digital converter circuitry to monitor the one or 
cause the power monitoring circuitry to monitor a supply voltage to the emulated hardware device circuitry contemporaneous with the execution of code by the emulated hardware device circuitry (page 1115 section III D-section IV, experimental data captured for oscilloscope measurement and traces measured by internal sensor; page 1115 section IV, execution of Correlation Power Analysis used to predict bits of key hypothesis; attack ran on all bits of the state, taken just before AES module SubBytes operation at the last round; page 1115 section IV A, results using oscilloscope as well as internal sensor show maximum correlation for correct key hypothesis, i.e. “output indicative of a vulnerability”).

Regarding Claim 23:
Schellenberg teaches the non-transitory storage device of claim 22.  In addition, Schellenberg teaches wherein the instructions further cause the host device to: 
generate emulated hardware device power consumption information using the emulated hardware device voltage (page 1115 section III D-section IV, experimental data captured for oscilloscope measurement and traces measured by internal sensor); and 
correlate the emulated hardware device power consumption information with code executed by the emulated hardware device circuitry to provide the output indicative of a vulnerability of the emulated hardware device circuitry to a power analysis side-channel attack (page 1115 section IV, execution of Correlation Power Analysis used to predict bits of key hypothesis; attack ran on all bits of the state, taken just before AES module SubBytes operation at the last round; page 1115 section IV A, results using oscilloscope as well as internal sensor show maximum correlation for correct key hypothesis, i.e. “output indicative of a vulnerability”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schellenberg, and further in view of Wikipedia (“Flip-flop (electronics)”).

Regarding Claim 10:
Schellenberg teaches the method of claim 9.  In addition, Schellenberg teaches wherein generating the output data that includes the binary sequence indicative of the voltage to the hardware device emulation circuitry further comprises: 
sampling, via a plurality of serially coupled observation delay buffer circuits, a clock propagation delay, wherein the voltage provided to the plurality of delay buffer circuits affects the propagation delay of each of the plurality of delay buffer (page 1112-1113 section II C, Fig. 2-3, TDC sensor comprising delay line in which a clock signal propagates through a chain of buffers; as per Fig. 2, TDC sensor comprises initial delay series buffers and observable delay line buffers; observable part implemented using carry-chain primitives; delay line tapped by adding latches between buffers; latches enabled with same clock signal connected to start of delay line (i.e. flip-flops)); and 
generating the binary sequence indicative of the voltage to the emulated hardware device circuitry using an output generated by each of a plurality of flip-flop circuits, each of the plurality of flip-flop circuits operably coupled to an output of a respective one of the plurality of observation delay (page 1112-1113 section II C, Fig. 2-3, delay line tapped by adding latches between buffers; latches enabled with same clock signal connected to start of delay line (a clock-enabled latch, i.e. “flip-flop”); TDC output register produces numeric output, reduced to 6 bits of data; delay of buffers depends on supply voltage, so buffers can be monitored as surrogate of voltage; TDC sensor measures variation in supply voltage).
Schellenberg does not explicitly teach wherein the flip-flop circuits are D-type flip-flop circuits.
However, Wikipedia teaches wherein flip-flop circuits are D-type flip-flop circuits (page 1, flip-flop or latch is a circuit that has two stable states and can be used to store state information; page 7-8, D flip-flop widely used; D flip-flop forms basis for shift registers, which are an essential part of many electronic devices).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the D flip-flop teachings of Wikipedia with the power analysis side-channel attack vulnerability assessment system of Schellenberg.  Schellenberg explicitly notes in Fig. 2 that the latches form a TDC output register.  A person of ordinary skill in the art, when faced with the problem of constructing a register, would be motivated to use common techniques and well-known components which are “widely used” to construct a register circuit for minimum time, effort, and cost, such as by using D flip-flops, which Wikipedia describes as forming the basis for such registers.

Regarding Claim 21:
Schellenberg teaches the non-transitory storage device of claim 20.  In addition, Schellenberg teaches wherein the instructions that cause the time-to-digital converter circuitry to generate output data that includes a binary sequence indicative of a voltage to the emulated hardware device circuitry further cause the host device to: 
(page 1112-1113 section II C, Fig. 2-3, TDC sensor comprising delay line in which a clock signal propagates through a chain of buffers; as per Fig. 2, TDC sensor comprises initial delay series buffers and observable delay line buffers; observable part implemented using carry-chain primitives; delay line tapped by adding latches between buffers; latches enabled with same clock signal connected to start of delay line (i.e. flip-flops)); and 
cause a plurality of flip-flop circuits, each of the plurality of circuits operably coupled to an output of a respective one of the plurality of observation delay buffer circuits, to generate the binary sequence (page 1112-1113 section II C, Fig. 2-3, delay line tapped by adding latches between buffers; latches enabled with same clock signal connected to start of delay line (a clock-enabled latch, i.e. “flip-flop”); TDC output register produces numeric output, reduced to 6 bits of data; delay of buffers depends on supply voltage, so buffers can be monitored as surrogate of voltage; TDC sensor measures variation in supply voltage).
Schellenberg does not explicitly teach wherein the flip-flop circuits are D-type flip-flop circuits.
However, Wikipedia teaches wherein flip-flop circuits are D-type flip-flop circuits (page 1, flip-flop or latch is a circuit that has two stable states and can be used to store state information; page 7-8, D flip-flop widely used; D flip-flop forms basis for shift registers, which are an essential part of many electronic devices).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the D flip-flop teachings of Wikipedia with the power analysis side-channel attack vulnerability assessment system of Schellenberg.  Schellenberg explicitly notes in Fig. 2 that the latches form a TDC output register.  A person of ordinary skill in the art, when faced with the problem of constructing a register, would be motivated to use common techniques and well-known 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                         


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491